Opinion by
Judge Blatt,
This is an appeal from an order of the Court of Common Pleas of Montgomery County which dismissed the zoning appeal of certain residents of Whitpain Township, Montgomery County, for failure to post bond. The residents had sought to overturn the action of the Board of Supervisors of Whitpain Township in reclassifying a 59-acre tract of land owned by the appellees, John F. Rotelle and Alfred F. Rotelle, from residential to industrial. They contended that the rezoning was invalid because it constituted spot zoning and because the vote of the Board of Supervisors contained procedural irregularities.
*307We have reviewed the record and are of the opinion that the lower conrt properly imposed a bond requirement and that the resolution of the case reached by the lower court was correct. We will therefore affirm the lower court’s order on the basis of the opinion of Judge Anthony Scirica at No. 80-15178 in the Court of Common Pleas of Montgomery County, filed March 31,1981.
Order
And Now, this 17th day of August, 1981, the order of the Court of Common Pleas of Montgomery County in the above-captioned case is affirmed.